Title: From John Adams to François Adriaan Van der Kemp, 28 September 1802
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy September 28. 1802

I have recd yours of Aug. 1802. I agree with you that “the deadly infection has not Spread thro every Limb.” But what Shall We Say when Such a Writer as Mr Callender, can write down the Administration of Washington, write up an administration of Jefferson and then write it down again. The Editors of Newspapers, have no Check, and yet have Power to make and Unmake Characters, at their Will; to create and uncreate Constitutions, to erect and demolish Administrations. When a few scribblers, all foreigners, whose origin history and Characters nobody knows, have more influence than President Senate, the Peoples own Representatives, and all the Judges of the Land?
I was told in London, by a Bookseller, who had a large share of the trade, and consequently employed many Printers, Editors, and Writers of all kinds, that “the Men of Learning in London were Stark mad. that he knew an hundred Men in that City, of great Learning and Inginuity; excellent Writers any one of whom he could hire for a Guinea a day, to write for or against any Cause; to panegyrize or calumniate any Character. We have a large detatchment from this black Regiment, already imported into America: And they make their Way to the hearts of the People, by deceiving their Understandings.
When you Say that “the Numbers of respectable Citizens who revere my Virtues and consider me as entituled to their warmest Gratitude, increases from day to day time to time.” You are wholly unintelligible and incomprehensible to me. My Name, Character, Conduct, and Actions have been publickly known in America, for almost forty Years. Have these “respectable  Citizens” credited Callender? or Duane? in opposition to Washington, the Senate, the H. of Representatives, the Judges? What can We say? what can We think of such “respectable Citizens.” Can the Life Liberty Property or Character of a Man be Safe in the keeping of Such “respectable Citizens?”
The Bookseller before alluded to, Said to me “Mr Adams, there is nothing in the world more melancholly to consider than the Character and Conduct of the Men of Learning in this Country, they are wholly unprincipled, they are totally abandoned.” The Men of Learning in his Mind, were the Writers of Reviews, Magazines, Newspapers and party Pamphlets: Clergymen cast off for immorality, Lawyers who could not be respected in Westminister Hall, Physicians who could not find Practice: all in constant horror of Starving for Want of bread: and writing to appease their hunger. You know whether there were any of a Similar Tribe in Holland—I believe the Breed was numerous at Paris and from that Accursed Crew Sprang the French Revolution. Write me frankly on this subject. I am yours / with great Esteem
J. Adams